Citation Nr: 0839854	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as a result of asbestos exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2006, the Board remanded the COPD and 
hypertension claims.  The veteran also appealed issues of 
service connection for a nervous disorder and tinnitus.  The 
Board denied the nervous disorder claim and granted service 
connection for tinnitus.  In the Introduction of that 
decision, the Board asked that the RO obtain clarification of 
the status of the veteran's claims for service connection for 
residuals of colon cancer, shrapnel wound to the left leg, 
jungle rot and sinusitis.  The veteran responded with a 
February 2007 statement to the effect that he wished to 
withdraw the shrapnel wound, jungle rot and sinusitis claims 
and to continue the colon cancer residuals claim.  
Accordingly, the Board REFERS the claim for colon cancer 
residuals to the RO for appropriate action.

The Board received evidence directly from the veteran in 
October 2008, which regards the veteran's claimed conditions.  
To the extent the evidence pertained to the veteran's COPD, 
the evidence was duplicative of evidence considered in the 
May 2008 Supplemental Statement of the Case.  The remaining 
evidence pertained to claims not before the Board or that the 
Board will remand.  The claim need not be returned to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with COPD.

2.  The veteran has no current diagnosis of asbestosis or an 
asbestos related disease.

3.  The veteran's COPD is not at least as likely as not 
related to service.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has COPD as a result of 
inservice asbestos exposure in the Navy.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
The veteran contends that he had asbestos exposure aboard 
ships in the Navy during World War II.  The Navy is well 
known to have used asbestos in ship construction during that 
period.  The latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).

The questions of whether the veteran has asbestosis and 
whether such is etiologically related to his service in the 
United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has been diagnosed with COPD.  That much is not 
in question.  The record contains conflicting medical 
evidence as to whether or not the veteran has an asbestos 
related disease.  

The first indication of a lung disability appeared many years 
after service.  The veteran's service treatment records 
reflect no complaints, treatment or diagnosis of a lung 
disability.  The veteran was provided with a separation 
examination in March 1946.  While the examination report is 
not complete, a record of a chest x-ray is of record, with no 
finding of abnormality.  The veteran's private treatment 
records indicate that he was diagnosed with asbestosis in 
1984.  Specifically, a January 2007 letter from Dr. Oh 
mentions that the veteran was first diagnosed with asbestosis 
in May 1984.  There are no May 1984 records to verify this.  

The remainder of the veteran's private medical records do not 
show asbestos related disease.  The veteran has undergone 
numerous x-ray studies in an attempt to identify his 
breathing complaints.  A December 1993 x-ray study was 
interpreted to show that the cardiac silhouette, hila and 
bony thorax were unremarkable and the lungs and pleura free 
of active disease.  In February 1994, the veteran was found 
to have scattered, calcified granulomas in the lungs.  In 
March 1994, the veteran was found to have mildly increasing 
interstitial lung markings in both bases.  These records were 
provided to a Dr. Alford, who diagnosed the veteran with 
restrictive airway disease in March 1994 and with COPD in 
December 1995.  A December 1996 x-ray by Dr. Oh indicated no 
acute disease.  Further x-rays studies, in April and October 
1998, October 1999, May 2000, and November 2001, were 
interpreted to show the chest as normal or clear.  

While this case was on remand, Dr. Oh submitted a January 
2007 letter, stating that the veteran more than likely has 
asbestosis as a result of service.  There is no supporting 
rationale.

The veteran was also evaluated by VA in April 2008.  The 
April 2008 examination report indicated that the examiner did 
not think that the veteran's lung disability was at least as 
likely as not related to asbestosis.  To be sure, a CT scan 
was ordered.  The veteran underwent the CT scan in May 2008.  
The image was interpreted to show no asbestosis related 
findings.

As noted above, the VA Adjudication Manual indicates that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements that he has asbestos related COPD are not, 
therefore, competent evidence.  The Board accords them no 
weight.  

Based on the medical opinions of record, the Board finds that 
the veteran does not have asbestosis or an asbestos related 
disease.  The only finding of asbestos related disease is a 
purported May 1984 diagnosis which is not of record.  The 
veteran's chest x-rays and CT scans since 1996 have shown no 
lung disease.  The December 1996 x-ray study from Dr. Oh was 
not interpreted to show asbestosis.  In light of the 
veteran's radiographic findings, the Board is unclear as to 
the basis for Dr. Oh's opinion.  Accordingly, the Board gives 
greater weight to the May 2008 VA opinion that the veteran 
does not have asbestos related lung disease.  

In absence of asbestos related lung disease, the Board finds 
that the evidence is against a relationship between the 
veteran's currently diagnosed COPD and service.  The Board 
has reviewed the January 2007 letter of Dr. Oh, stating that 
the veteran more than likely has asbestosis as a result of 
service.  As the Board has found that the veteran does not 
have asbestosis, this opinion is based on an incorrect 
factual assumption and is therefore accorded no weight.  As 
described, the veteran was diagnosed with restrictive airway 
disease in 1993 and COPD in 1995.  There are no indications 
of lung disease during service.  The April 2008 VA opinion is 
against a relationship to asbestos related disease, the 
veteran's only theory of entitlement.  Assuming the veteran's 
complaints in 1984 were related to his current COPD, the 
nearly four decades between separation from service and the 
first diagnosis weigh heavily against this claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The evidence against a relationship far 
outweighs the evidence in favor of the claim.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's COPD claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for COPD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2002 provided the veteran with notice of 
the evidentiary requirements for asbestos related claims.  A 
February 2007 notice letter provided him with notice that 
fully complied with the requirements of Quartuccio and 
Dingess.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
February 2007, he was provided over a year to respond with 
additional argument and evidence, he did so and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided to the veteran in March and May 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran indicated that he had medical records 
from a lawsuit pertaining to asbestosis during his August 
2005 VA examination.  The Board remanded this claim in part 
to obtain these records.  The veteran was asked to provide 
these records in a February 2007 letter.  He did not do so, 
despite writing a lengthy response and submitting other 
evidence.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-
way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board finds that the veteran has been adequately notified 
of the need for these records.  He has failed to provide 
them.  The duty to assist in obtaining records has been 
discharged.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his COPD can be directly attributed to 
service or to asbestos exposure.  Further examination or 
opinion is not needed on the COPD claim because, at a 
minimum, the competent evidence shows that the veteran does 
not have asbestosis or asbestos-related disease.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

Entitlement to service connection for COPD, as a result of 
asbestos exposure, is denied.


REMAND

In December 2006, the Board previously remanded the veteran's 
hypertension claim for additional VCAA notice and possible 
deferment, due to a pending service connection claim for post 
traumatic stress disorder (PTSD).  At the same time, the 
Board denied service connection for a nervous disorder.  The 
Board notes that the record on appeal reflects an April 2006 
VCAA notice letter and a September 2006 VA examination report 
evaluating the veteran for PTSD.  While on remand, the 
veteran submitted articles describing a possible relationship 
between PTSD and the development of heart disorders, such as 
hypertension.  The veteran also submitted a statement from a 
VA Veteran Center to the effect that the veteran had been 
participating in a PTSD counseling program beginning in 
September 2007.  

The veteran's primary theory of entitlement for hypertension 
has been as secondary to PTSD, which is not presently service 
connected.  While the veteran has been denied service 
connection for a nervous disorder, the record does not 
reflect a denial of service connection for PTSD.  As it 
stands, the record reflects a pending claim with ongoing 
development.  Separate theories in support of a claim for a 
particular disability are to be adjudicated as one claim.  
Robinson v. Mansfield, 21 Vet.App. 545, 550-551 (2008).  If 
the veteran is granted service connection for PTSD, the 
duties to notify and assist will be altered on the 
hypertension claim.  As long as the veteran has a claim for 
PTSD pending, the Board cannot proceed to provide appellate 
review of the hypertension claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should adjudicate the 
outstanding claim for service connection 
for PTSD.  

2.  The RO should then readjudicate the 
hypertension claim in light of the 
determination regarding PTSD, including 
consideration of the claim on a secondary 
basis. If, and only if, necessary, provide 
the veteran VCAA notice on how to 
substantiate a claim for secondary service 
connection. If the hypertension claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


